DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claims 1-11, drawn to a cannabinoid-containing pharmaceutical composition comprising; i) a pharmaceutically acceptable polymer coating; ii) at least one lipid component; iii) a lipid-aqueous interface, and iv) a nucleus, wherein the composition incorporates or otherwise carries a cannabinoid or a mixture of cannabinoids, classified in class A61K 9/1271.
 	
Group II.  Claims 12-14, drawn to a process for making the cannabinoid-containing pharmaceutical composition according to claim 1, comprising: a) preparing an aqueous phase of the composition; b) preparing a lipid phase of the composition; and c) processing the resulting phases of steps a) and b), using critical parameters of flow rates, temperatures, pH, and flow radius by microfluidic technology, classified in class A61K9/127. 	
Group III.  Claim 15-17, drawn to a method for treating, preventing or adjuvating treatments for endocannabinoid pathway-involving conditions in a subject in need thereof, comprising administering the cannabinoid-, classified in class A61K 9/0014.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by another and materially different process, such as dissolving the cannabinoid in a water miscible organic solvent, adding to this solution a solution of amphipathic molecules such as phospholipids, sterols, and/or fatty acids and  rapidly mixing or injecting into an appropriate aqueous environment.
Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process of using that product, such as for the repelling or killing of pests. 	Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, 
(a) the inventions have acquired a separate status in the art in view of their different classification, as shown above;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter, as discussed above;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); as discussed above, a cannabinoid containing pharmaceutical comprising the composition of claim 1 requires a search comprising the structure and components of the composition, without 
	Applicant is advised that the  reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the 
Election of Species
 	The following species elections are required: 	1) The location of cannabinoid(s) within the structure claimed in claim 1:	
		a) within the polymer coating, reading on claim 4, or
		b) within the single or multiple membrane, reading on claim 6, or  
		c) within the lipid-aqueous interface, reading on claim 7, or 
		d) within the nucleus, reading on claim 8.

	2) The form of the composition, reading on claim 5, namely:
		a. single membrane, or 
		b. multiple membrane.

 	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
 	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
 	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. 
 	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the  claims must meet all criteria for Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/           Primary Examiner, Art Unit 1612